Citation Nr: 0506855	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected ichthyosis vulgaris with dermatographism.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  At that time the veteran's 10 percent rating for his 
service-connected skin disorder was increased to 30 percent.  
The 30 percent rating was confirmed and continued in July 
2004, effective November 6, 2001.  The veteran's appeal 
continues.  


FINDINGS OF FACT

1.  The service-connected skin desirability requires 
treatment of twice daily topical steroids as well as 
moisturizers as needed and Selsun shampoo; the skin condition 
is manifested by minimal scaling, pruritis with very dry skin 
and flaking, and scale formation (which occurs when treatment 
is discontinued for more than a few weeks).  

2.  There is no evidence of systemic or nervous 
manifestations, or evidence of constant or near-constant 
systemic therapy or other immunosuppressive drugs during the 
past 12-month period, or evidence that more than 40 percent 
of exposed areas are affected, or evidence of more than 40 
percent of the entire body is affected.  


CONCLUSION OF LAW
The schedular criteria for a rating in excess of 30 percent 
for service-connected ichthyosis vulgaris with 
dermatographism have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes (DCs) 7813, 7806 (2002) and DC 7813, 7806 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in November 


2001, before the initial rating decision in March 2002.  
Moreover, the VCAA letter and December 2002 SOC and July 2004 
SSOC specifically advised him as to what evidence the RO had 
in its possession and what evidence was still needed.  
Specifically, the 2001 letter and the 2002 SOC notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
1997, 2002, and 2004, private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  When all 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Review of the service medical records reflects that the 
veteran was treated for the service-connected skin conditions 
during service and at the time of post service VA examination 
in 1997.  The RO granted service connection in a December 
1997 rating decision and assigned a 10 percent rating.  

In November 2001, the veteran submitted a claim for an 
increased rating reporting that his skin conditions had 
increased in severity.  
VA records reflect that he reported itching in July 2001.  

At a January 2002 VA dermatological examination, the veteran 
reported that he continued to experience symptoms associated 
with his skin condition, but he did not take additional 
medications.  On evaluation, the veteran had very dry skin, 
especially on the upper dorsal, as well as the lower 
extremities.  There were large brown quadrangular scales that 
encroached into the area where the sun exposed without 
involvement of the anterior torso, as well as the face and 
antecubital or popliteal fossa.  The scales were small and 
fine with translucent scales mostly on the extensor surface 
of the arms and legs, and on the back, there was dry scaling 
skin with quadrangular scales.  There was also 
hyperpigmentation at the dorsal surface of the ankle with 
lichenification.  There were no noted ulcerations or crusting 
and no exfoliation on the surfaces.  There were no systemic 
or nervous manifestations.  The palmar surface of the hands 
showed some dryness, but there was no scaling.  The skin was 
dry, but there were no fissures or cracks noted on the palmar 
surface, or on the anterior surface of the chest, face, and 
perineal area.  The examination report includes several color 
photographs that illustrate the findings summarized above.  
The final diagnoses include ichthyosis, most likely vulgaris, 
most likely also " sex link with occurs exclusively in 
males."  

Based on the above findings, the RO, in a March 2002 
decision, increased the veteran's disability rating to 30 
percent, effective from the date of his claim for an 
increased rating.  

During a May 2004 VA examination, the examiner noted that the 
veteran's skin condition was predominantly on the back and 
lower extremities.  There was minimal scaling following 
treatment for the past 12 months which had consisted of twice 
daily topical steroids as well as moisturizers as needed and 
Selsun shampoo for the scalp.  The examiner reported that the 
main symptoms included pruritis with very dry skin and 
flaking, as well as scale formation which occurred when 
treatment was discontinued for more than a few weeks.  There 
was no acne component, alopecial areata, or scarring.  
Hyperhidrosis was not an issue.  The final diagnoses included 
ichthyosis vulgaris with dermatographism, currently stable on 
topical medications.  

Here, the veteran's ichthyosis is evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7813.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  

Prior to August 30, 2002, disabilities such as ichthyosis 
vulgaris with dermatographism were encompassed in DC 7813 and 
rated under DC 7806.  Under DC 7806, in effect before August 
30, 2002, a 10 percent rating was warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.    

On August 30, 2002, the rating criteria for DC 7813 and DC 
7806 were amended.  DC 7813 now provides that disabilities, 
such as the veteran's, are rated either as disfigurement of 
the head, face, or neck, or for scars, or for dermatitis (DC 
7806), depending on the predominant disability.  Under the 
current DC 7806, a 60 percent rating is warranted if more 
than 40 percent of the entire body, or more than 40 percent 
of exposed areas, is affected, or if constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required during the preceding 12 
months.  A 30 percent evaluation is warranted if 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas, is affected, or if systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for six weeks or more, but not constantly, during the 
preceding 12 months.

Amended regulations and rating criteria are not applied to 
any period that precedes their effective date.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.

Under DC 7806 criteria, prior to August 30, 2002, while there 
is evidence of scaling or exfoliation, there is no evidence 
of the combination of scaling and systemic or nervous 
manifestations that meets the 50 percent rating.  For this 
reason, the Board finds that the preponderance of the 
evidence does not support a rating in excess of 30 percent 
under DC 7806, prior to August 30, 2002.

As for the current DC 7813, the predominant disability 
picture is scaling, not scarring.  Therefore, the applicable 
DC for rating the disability is DC 7806.  As there is no 
evidence that the veteran is on constant or near-constant 
systemic therapy or other immunosuppressive drugs during the 
past 12-month period, or evidence that more than 40 percent 
of exposed areas are affected, (the skin conditions 
predominantly on the back and lower extremities), or evidence 
of more than 40 percent of the entire body is affected, the 
criteria for a 60 percent have not been met.  

Essentially, the veteran's current condition is described as 
stable with the usage of topical medications.  His scaling is 
minimal.  While there is some pruritis with very dry skin and 
flaking and scale formation, it is noted that these 
manifestations do not occur unless when medications are 
discontinued for several weeks.  Therefore, the Board 
concludes that a preponderance of the evidence doe support a 
rating in excess of 30 percent for ichthyosis vulgaris with 
dermatographism, and the appeal is denied.  

Extraschedular evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

To the extent that the veteran contends that his service-
connected skin condition warrants referral to the Director of 
the VA Compensation and Pension Service for extraschedular 
consideration, the Board notes that there is no evidence that 
this condition imposes such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

Additionally, as the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for 
ichthyosis vulgaris with dermatographism is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


